      Case 4:20-cv-02353 Document 1 Filed on 07/02/20 in TXSD Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

LAMAR CONSOLIDATED                            §
INDEPENDENT SCHOOL                            §
DISTRICT,                                     §
                                              §
                       Plaintiff,             §
                                              §
                                              §
vs.                                           §    CIVIL ACTION NO. ___________
                                              §
J.T. b/n/f/ April S.                          §
                                              §
                       Defendant.             §

                        PLAINTIFF’S ORIGINAL COMPLAINT

       Lamar Consolidated Independent School District (LCISD or the District), Plaintiff,

files this Original Complaint against J.T. b/n/f April S., Defendant, as follows:

                                               1.
                                    Jurisdiction and Venue

       1.1    This action arises under the Individuals with Disabilities Education Act

(IDEA), 20 U.S.C. § 1415(i)(2)(A). The Court has jurisdiction of this action under the

IDEA, 20 U.S.C. § 1415(i)(3)(A).

       1.2    Venue properly lies in this Court pursuant to the general venue statute,

28 U.S.C. § 1391(b).

                                             2.
                                         The Parties

       2.1    LCISD is a public school district in the State of Texas. LCISD was the

Respondent in the administrative proceeding below.
       Case 4:20-cv-02353 Document 1 Filed on 07/02/20 in TXSD Page 2 of 9



        2.2       J.T. is a student in LCISD who qualifies for special education services under

the IDEA. April S. is J.T.’s mother; both of whom were the Petitioners in the administrative

proceeding below.1

                                                 3.
                               Nature of the Action and Relief Sought

        3.1       This is an action under the IDEA appealing the decision of a Special Education

hearing officer to consider an administrative complaint filed against LCISD on behalf of J.T.

J.T. filed the request for hearing seeking compensatory educational services for an alleged

denial of a free appropriate public education due to the inappropriate actions of a former

LCISD special education teacher.

        3.2       After an evidentiary hearing, the hearing officer issued a decision on April 17,

2020, and determined J.T.’s claims were limited by Texas’ one-year statute of limitations to

those arising on or after November 20, 2018. See Decision of Hearing Officer, attached hereto

as Exhibit A. The hearing officer found that LCISD denied the student a free appropriate

public education “during Fall 2018.” The hearing officer also found that LCISD’s “prompt

response” to the actions of the teacher “brought compliance with the student’s IEP to ensure

Student received a FAPE after January 2019” and through the date of the hearing. Having

found the denial of a FAPE, the hearing officer ordered the School District to provide J.T.

with, in part, “one full semester” of compensatory services (a total of 675 hours).




1
 The student’s initials are used in compliance with General Order No. 2004-11 of the United States District Court,
Southern District of Texas to protect the minor’s privacy. The full identity of the Defendant will be revealed to the
Court at a later date, if necessary.

                                                         2
      Case 4:20-cv-02353 Document 1 Filed on 07/02/20 in TXSD Page 3 of 9



       3.3    The hearing officer’s decision is erroneous as a matter of law, as it conflicts

with applicable law. Additionally, the decision is not supported by the evidence presented in

the hearing. As such, LCISD is entitled to an Order from this Court reversing and vacating

those portions of the hearing officer’s decision against LCISD.

                                            4.
                                   Factual Background

       4.1    J.T. transferred to LCISD’s George Ranch High School (GRHS) at the

beginning of the 2018-2019 school year from another school district in Texas. J.T. qualifies

for special education services as a student with an Other Health Impairment based on his

diagnosis of Rubinstein-Taybi Syndrome, Autism, an Intellectual Disability, and a

Speech/Language Impairment in all areas of language (receptive, expressive and

pragmatic) and articulation. Due to his significant needs, J.T. requires a highly modified

curriculum taught largely in a self-contained special education program. He also requires

a behavior intervention plan to address significant behavioral challenges including off-task

behaviors and physical aggression (e.g., throwing items, pushing, kicking, and spitting).

       4.2    As with previous transitions, and as his mother anticipated, J.T. experienced

behavioral challenges at GRHS. The ARD committee met several times during the Fall of

2018 to address behavioral concerns. On December 14, 2018, a staff member reported to

GRHS administration that one of J.T.’s teachers had kicked J.T. in the shin while the class

was waiting to get on the bus. The report prompted an investigation, including a review of

the video confirming the kick, which would ultimately lead to the teacher’s resignation.

GRHS administration completed its investigation of the incident on December 20, 2018.


                                             3
      Case 4:20-cv-02353 Document 1 Filed on 07/02/20 in TXSD Page 4 of 9



Ms. S. was asked to come to the campus to view the video of the incident. After viewing

the video, Ms. S. asked school officials to review video from November 29, 2018, a date

that Ms. S. reports J.T. had come home with scratches on his arm.

       4.3    Investigation of earlier video resulted in discovery of additional instances

where the teacher had verbally agitated the student when directing him to pick-up things

he had thrown on the floor, and an instance where she failed in an attempt to restrain the

student who was throwing chairs in the classroom, thus causing both of them to fall to the

floor. These additional incidents occurred during the three-week period between the

November 29, 2018, event and the last event on December 20, 2018.

       4.4    In January, LCISD’s Special Education Director, Ms. Tiffany Mathis, met

with the parent and offered to provide J.T. with private school placement if the parent did

not want J.T. to return to GRHS. Ms. Mathis also offered a transfer to another LCISD

campus. The offers were not accepted. Instead, starting on January 16, 2019, the ARD

committee agreed to the parent’s request for full-time homebound services (four

hours/week). The ARD committee also noted that Ms. Mathis would continue to

collaborate with Ms. S. on J.T.’s educational programming.

       4.5    The ARD committee met again on January 25, 2019, to consider the concerns

Ms. S. had with J.T. returning to school. Ms. S. made several requests including, but not

limited to, extended school year services in the summer, 1:1 staff support for 15 minutes

per subject, counseling to assist J.T. to learn how to communicate his concerns and express

his needs, in-home training, parent training, additional behavior support by a specific

provider of Ms. S.’s choice. The ARD committee agreed to all the requests, and in some

                                            4
      Case 4:20-cv-02353 Document 1 Filed on 07/02/20 in TXSD Page 5 of 9



cases exceeded the requests. For example, the ARD committee agreed to 30 minutes of 1:1

per subject, to extensive staff training, and to pay for one-hour/week for six months of

private counseling.

       4.6    J.T. returned to GRHS for two days at the end of January 2019 after which

Ms. S. no longer permitted him to return. Instead, the ARD committee met again on

February 11, 2019, and, at Ms. S.’s request significantly increased the amount of

homebound and related service, more than doubling the homebound to 10 hours/week.

Additional services included speech therapy, occupational therapy, personal care services,

adaptive physical education, and Applied Behavioral Analysis. The ARD committee also

recommended that the LCISD Life Skills Facilitator be responsible for assessing J.T.’s

current level of academic functioning and developing specific vocational goals.

       4.7    J.T.’s first attorney filed a request for an administrative due process hearing

on March 1, 2019, alleging the teacher’s actions denied J.T. a free appropriate public

education (FAPE) under the IDEA. In an attempt to resolve the complaint, LCISD made

an Offer of Settlement on March 25, 2019. J.T. did not respond to the offer, and the parties

engaged in discovery. The due process hearing was scheduled for September 10, 2019.

       4.8    On April 29, 2019, the ARD committee met again to request a new evaluation

of J.T.’s academic and functional needs. On June 6, 2019, the ARD committee met to offer

extended school year services over the summer to address J.T.’s potential for regression of

some skills during the summer months. The parent declined these services. The ARD

committee also agreed to convene before the first day of the 2019-2020 school year to

review the new evaluation.

                                             5
      Case 4:20-cv-02353 Document 1 Filed on 07/02/20 in TXSD Page 6 of 9



       4.9    The ARD meeting convened on August 16, 2019, to review the new

evaluation and develop an educational program for the 2019-2020 school year. The

progress reports for the goals implemented during the 2018-2019 school year noted J.T.

had mastered the goals as of June 6, 2019. The ARD committee recommended, among

other things, new goals, speech therapy, and adaptive physical education. The mutually

agreed upon plan provided a combination of homebound instruction and instruction at

GRHS. J.T. did very well in the placement through the date of the due process hearing.

       4.10   Shortly before the initial due process hearing was to convene, J.T. changed

lawyers and the new attorney dismissed the request for hearing on September 9, 2019.

However, J.T. then refiled a renewed request for hearing on November 20, 2019—

approximately a year after the events giving rise to this dispute, again complaining that the

teacher’s actions denied J.T. a free appropriate public education during Fall 2018.

       4.11   The hearing convened on January 21-23, 2020. In order to ensure J.T.’s

educators that the hearing was unrelated to their efforts to educate J.T., just before the

hearing convened Ms. S. provided J.T.’s teachers and administrator with personal notes

thanking them for their “work, care and patience” with J.T. She noted the confidence she

had in J.T.’s education thanks to the GRHS principal ensuring the staff were “highly

effective.” In sum, Ms. S. wrote, “[p]lease know that you are a blessing to my family.”

                                             5.
                                  Claim for Relief—IDEA

       5.1    The hearing officer’s conclusion that LCISD denied J.T. a FAPE and he is

entitled to relief is contrary to the law and the facts. There is no evidence in the record that


                                               6
      Case 4:20-cv-02353 Document 1 Filed on 07/02/20 in TXSD Page 7 of 9



J.T. suffered any educational harm as a result of the inappropriate actions of the former

teacher. Moreover, there is no evidence that at the time of the hearing any educational deficit

existed that required an award of compensatory services. The hearing officer’s determination

that LCISD had ensured J.T. was receiving a FAPE for the entire year preceding the hearing

should have resulted in the denial of any relief to J.T. Although Ms. S. testified that J.T. is

not currently where she would expect him to be had the events of the Fall of 2018 not

transpired, there is no evidence beyond her speculative expectation to support the

statement. In fact, Ms. S. acknowledged that there is no way to know one way or the other

what, if any, impact the teacher’s actions had on J.T.

       5.2    In contrast to Ms. S.’s speculation, there is abundant evidence in the record

supporting the conclusion that LCISD ensured J.T. received a FAPE. With the extensive

collaboration between Ms. S., Mathis, the homebound team, and the rest of the ARD

committee, J.T. mastered his academic and nonacademic goals, goals that Ms. S. agreed in

November 2018 were appropriately challenging (and the hearing officer agreed were

appropriate). In fact, Ms. S. testified that because J.T. was receiving services at home, she

had first-hand knowledge of his success on those goals. With respect to the private

counseling LCISD paid for, J.T.’s attorney conceded that they were not challenging the

appropriateness of those services. On STAAR Alt testing, J.T. did exceptionally well on

the Biology STAAR, passed the Algebra I STAAR and was very close (a few questions

away) from passing the English/Language Arts STAAR. In short, assuming arguendo that

J.T. did not make appropriate progress in the fall of 2018 due to the actions of the teacher,

any shortcomings were remedied by the supports and services agreed to by the ARD

                                              7
      Case 4:20-cv-02353 Document 1 Filed on 07/02/20 in TXSD Page 8 of 9



committee in January 2019, and thereafter. Put yet another way, LCISD’s response ensured

the teacher’s actions were rendered harmless.

       5.3    The hearing officer’s determination that relief was warranted is not supported

by any evidence in the record. The erroneous nature of the hearing officer’s relief is

highlighted by the fact that he ordered extensive training for school employees who were

admittedly providing the student a FAPE since January 2019 and were, in the mother’s

words, “effective” and a “blessing to the family.” It is also erroneous in light of the fact the

limitations period began on November 20, 2018, well into the Fall 2018 semester and the

first evidence of inappropriate action by the teacher is November 29, 2018. In addition,

despite finding “no evidence that any counseling services were necessary to ensure receipt

of a FAPE,” the hearing officer awarded reimbursement for counseling services.

       5.4    Not only is the hearing officer’s decision fraught with error, but several

actions and rulings of the hearing officer during the three-day hearing denied LCISD due

process. For example, the hearing officer permitted a witness to testify as a rebuttal witness

despite the fact that the witness was known to J.T.’s attorney but not disclosed prior to the

hearing, and the testimony provided by the witness was not in any way intended to rebut

the testimony sponsored by LCISD.

                                              6.
                                            Prayer

       6.1    LCISD prays that the Court receive the records of the administrative

proceedings as required by the IDEA and award it the following relief:




                                               8
Case 4:20-cv-02353 Document 1 Filed on 07/02/20 in TXSD Page 9 of 9



(1)   enter a judgment reversing and vacating the hearing officer’s decision to the

      extent it was against LCISD, and find that LCISD provided J.T. with a free

      appropriate public education as required by the IDEA;

(2)   enter a judgment reversing and vacating the portion of the hearing officer’s

      decision that found J.T. was entitled to relief;

(3)   enter a judgment in favor of LCISD denying all relief ordered by the hearing

      officer and declaring that J.T. is not a prevailing party entitled to an award of

      attorney’s fees; and

(4)   award LCISD any other and further relief as the Court determines is

      appropriate.

                                    Respectfully submitted,

                                    ROGERS, MORRIS & GROVER, L.L.P.


                                    ____________________________________
                                    AMY C. TUCKER
                                    State Bar No. 24042068
                                    Fed. I.D. No. 36798
                                    Email: atucker@rmgllp.com
                                    RICHARD A. MORRIS
                                    State Bar No. 14497750
                                    Fed. I.D. No. 15004
                                    Email: rmorris@rmgllp.com
                                    5718 Westheimer, Suite 1200
                                    Houston, Texas 77057
                                    Telephone: 713/960-6000
                                    Facsimile: 713/960-6025

                                    ATTORNEYS FOR PLAINTIFF LCISD




                                       9
